United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Lauderdale, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1274
Issued: September 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 17, 2020 appellant, through counsel, filed a timely appeal from a May 7, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective August 20, 2017, as she no longer had
disability or residuals causally related to her accepted March 17, 2005 employment injury; and
(2) whether appellant has met her burden of proof to establish continuing disability or residuals on
or after August 20, 2017, due to the accepted March 17, 2005 employment injury.
FACTUAL HISTORY
On March 20, 2005 appellant, then a 43-year-old transportation security screener, filed a
traumatic injury claim (Form CA-1) alleging that on March 17, 2005 she sustained injury to her
back while standing and writing, and while lifting baggage in the performance of duty. She
stopped work on March 20, 2005. OWCP accepted appellant’s claim for lumbar strain, displaced
lumbar disc at L1-L2, L5-S1, degeneration of lumbosacral disc L1-L2 and L5-S1, and lumbosacral
radiculitis. It paid her wage-loss compensation on the supplemental rolls beginning June 4, 2013
and on the periodic rolls as of March 9, 2014.
In a November 19, 2016 report, Dr. Alicia Chilito, a Board-certified family practitioner,
noted that appellant had lumbar herniated discs, which originally occurred during an injury in
2005. She indicated that appellant had undergone several procedures including implantation of an
electronic pain stimulator to no avail. Dr. Chilito advised that appellant continued to receive
treatment with a goal of enabling appellant to perform her activities of daily living, without being
dependent on opiate-type medications. She opined that appellant was totally and permanently
disabled from performing any gainful occupation.
On December 13, 2016 OWCP referred appellant to Dr. Clinton G. Bush, III, a Boardcertified orthopedic surgeon, for a second opinion examination to determine the status of
appellant’s accepted conditions and the extent of her disability.
In December 30, 2016 report, Dr. Bush noted appellant’s history of injury and medical
treatment, and his review of the statement of accepted facts (SOAF). He examined appellant and
provided findings, which included full range of motion of the cervical spine, thoracolumbar spine ,
and extremities, no muscle atrophy, and no neurological deficits. Dr. Bush diagnosed degenerative
disc disease of the lumbosacral spine and upper lumbar strain, resolved. He advised that there was
no evidence of a traumatic event, which would correlate with a lumbosacral disc injury. Dr. Bush
related that appellant indicated that she “was moving pieces of luggage” “but had no symptoms
whatsoever until she lifted an extremely light weight object -- a piece of paper -- and felt a sudden
twinge in her back in the region of the thoracolumbar junction, and this was without any associated
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May 7, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

2

radicular symptomatology. Nine days later, she had a magnetic resonance imaging scan (MRI)
scan, which showed evidence of disc herniation at two levels as well as a minor disc bulging at
L5/S1.” Dr. Bush explained that disc bulging and disc desiccation were signs of degenerative
disease, which would be expected in a 45-year-old. He noted that sensation of pain at the
thoracolumbar junction did not correlate with a disc abnormality at L5-S1 and that disc desiccation
was not a sign of trauma, but was instead a pathognomonic sign of disc degeneration. Dr. Bush
also noted that appellant’s symptoms were not causally related simply because she had the
complaints when she left work on March 17, 2005, but claimed not to have had any such
complaints prior to arriving at work. He opined that “[i]n view of [appellant’s] own description
of her activities at work on that date, I find no reasonable or logical causal connection, and post
hoc arguments propounded by [appellant’s] pain doctor are simply not compelling.” Dr. Bush also
opined that the initial diagnosis of lumbar strain was correct, and had resolved. He further opined
that the accepted diagnosis of degenerative disc disease of the lumbosacral spine was correct.
Dr. Bush indicated that, within a reasonable degree of medical certainty, there was no credible
evidence of a disc injury at either L1-L2 or at L5-S1. He further advised that, with reasonable
medical certainty, any current evidence of lumbosacral radiculopathy would be due to the
progression of the degenerative disc disease. Dr. Bush noted that appellant’s complaints were
subjective and there was very little in the way of objective findings. He explained that the
September 17, 2013 electrodiagnostic studies suggested possible mild right L5 radiculopathy, but
this did not correlate with appellant’s subjective symptoms, which would correlate best with an L3
dermatome distribution. Dr. Bush advised that appellant was restricted from the full physical
requirements of her job, especially the 70-pound lifting requirement, but he opined that this
restriction was not causally related to the March 17, 2005 injury. He advised that appellant had
chronic pain issues, which were not related to her employment activities and that she had reached
maximum medical improvement (MMI). Dr. Bush completed a work capacity evaluation (Form
OWCP-5c) and noted that appellant could return to work with restrictions.
On July 12, 2017 OWCP advised appellant of its proposed termination of her wage-loss
compensation and medical benefits based on Dr. Bush’s report that she had no further
employment-related residuals or disability due to her March 17, 2005 employment injury. It
afforded her 30 days to submit additional evidence or argument if she disagreed with the proposed
termination.
OWCP received a February 21, 2017 report from Dr. James Caviness, Board-certified in
occupational medicine, who reviewed the report from Dr. Bush as a medical review physician for
the employing establishment’s workers’ compensation case management program. Dr. Caviness
advised that Dr. Bush was thorough and offered clear and compelling medical evidence that
appellant had subjective complaints far in excess of any objective findings and there was no
residual impairment related to the work injury. He found that appellant was at MMI and was
capable of work, although not at her preinjury level.
In a July 26, 2017 report, Dr. Christopher G. Vendryes, a pain management specialist,
noted that appellant was suffering from a chronic painful condition, post work-related injury on
March 17, 2005. He disagreed with Dr. Bush and explained that incidents leading to herniation
“need not be a severe traumatic injury it is well documented sneezing can cause herniation of the
lumbar sacral disc. Lifting suitcases which is part of [appellant’s] job especially on a repetitive
basis has been known to cause herniation. Surely [appellant] did not claim lifting a piece of paper
caused her herniation.” Dr. Vendryes also explained that disc herniation was “indeed a sign and
may be part and parcel of degenerative disc disease but disc bulging however can and has been
3

seen to occur separately from disc degeneration. It can also be argued that her job[-] related injury
caused the disc bulges superimposed on her degenerative disc disease.” Dr. Vendryes further
related that the size of the disc bulge/herniation did not necessarily correlate with pain or the
intensity, “The herniation/bulge may be small but in the right location so as to impact on the nerve
root, it will cause radicular symptoms.” He indicated that he believed that Dr. Bush had also seen
on MRI scans large herniation in the face of minimal or no radicular pain, likewise a very clean
MRI scan in patients with radicular pains. Dr. Vendryes opined that appellant’s lumbar condition
culminated in her present state and that there was a causal relationship to the initial work injury.
In a letter dated August 7, 2017, counsel argued that Dr. Bush did not accept that the
findings in OWCP’s SOAF, including that appellant had a traumatic injury and that the accepted
conditions included displacement of the lumbar intervertebral disc, as well degeneration of the
lumbosacral disc at L1-2, and L5-S1.
By decision dated August 17, 2017, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective August 20, 2017. It found that the weight of the
medical evidence rested with the opinion of Dr. Bush, the second opinion physician, and
established that appellant had no further disability or residuals due to her accepted employment
injury.
In an August 7, 2017 report, Dr. Vendryes examined appellant and diagnosed degeneration
of the lumbar or lumbosacral intervertebral disc, spondylosis lumbar spine, thoracic or lumbosacral
neuritis or radiculitis, unspecified, and sacroiliitis. In a November 30, 2017 report, he disagreed
with the termination of appellant’s compensation benefits. Dr. Vendryes repeated his explanation
from his July 26, 2017 report that incidents leading to herniation need not be severe. He noted that
the MRI scan report of March 26, 2005, eight days after the work injury, revealed displaced
bulging disc at L5-S1, the MRI scan report of October 2, 2006 revealed posterolisthesis of L5-S1
with displaced bulging disc, and an MRI scan report of June 5, 2012 included an L5-S1 disc
bulging eccentric to the left with facet arthrosis. Dr. Vendryes repeated his opinion that appellant’s
lumbar condition culminated in her present state and there was a causal relationship to the initial
work injury. He opined that it was surprising that Dr. Bush could categorically state that none of
appellant’s current/ongoing symptoms were related to the accepted injury.
On August 25, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on February 13, 2018.
By decision dated May 14, 2018,4 the OWCP hearing representative affirmed OWCP’s
termination of appellant’s wage-loss compensation and medical benefits, effective
August 20, 2017. However, the hearing representative found that a conflict in medical opinion
evidence was created with regard to whether appellant had continuing disability on or after
August 20, 2017, as Dr. Vendryes had provided a November 30, 2017 rationalized opinion
disagreeing with Dr. Bush’s opinion.
On July 17, 2018 OWCP determined that a conflict in evidence arose regarding whether
appellant had continuing disability and residuals from the accepted employment injury. OWCP

4

The May 14, 2018 decision superseded an April 27, 2018 decision in which the OWCP hearing representative
determined that the August 17, 2017 decision was affirmed in part and remanded it part.

4

referred appellant to Dr. Alan Crystal, a Board-certified orthopedic surgeon, to serve as an
impartial medical examiner (IME).
In an August 13, 2018 report, Dr. Crystal noted appellant’s history of injury and medical
treatment, and the SOAF. He examined appellant and noted that he found no objective clinical
findings. Dr. Crystal explained that appellant claimed decreased sensation, but this was negated
by her claim of decreased vibratory sensation. He noted that her motor examination was normal
and she had normal reflexes without any atrophy. Dr. Crystal explained that appellant did not have
any residuals of disc degeneration because she did not have any objective clinical findings that
would correlate with nerve root impingement. He advised that “disc degeneration is a degenerative
process, not a traumatic process. It is my opinion that the ‘degeneration of lumbar or lumbosacral
intervertebral disc’ is not related to the work injury and has resolved.” Dr. Crystal explained that
“[o]nce a disc begins its degeneration, discs can displace with little or no pressure on them. It is
speculative that ‘[d]isplacement of lumbar intervertebral disc’ causes back pain, unless a
discectomy is performed and the procedure resolved the back pain.” Dr. Crystal noted that
appellant had generalized spine degeneration which was a competent source of back pain and that
it was “extremely difficult to identify the exact spine structure which is causing a patient’s back
pain. That is why spine procedures often fail to alleviate pain. Hence the accepted condition has
resolved.” He opined that appellant did not have any residuals of the accepted conditions of
sciatica and sprain of the back lumbar region, because she did not have any objective clinical
findings and the accepted conditions had resolved.
By decision dated October 29, 2018, OWCP again found that appellant had not established
continuing disability or residuals on or after August 20, 2017. It found that the opinion of
Dr. Crystal, the IME, represented the special weight of the evidence.
On November 5, 2018, appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on March 11, 2019.
By decision dated May 28, 2019, the hearing representative set aside the October 29, 2018
decision, finding that Dr. Crystal’s report was insufficiently rationalized.
The hearing
representative remanded the case for a supplemental report.
In a letter dated June 18, 2019, requested that Dr. Crystal provide clarification regarding
whether appellant continued to have disability or residuals on or after August 20, 2017, causally
related to her accepted conditions. OWCP also requested that Dr. Crystal review the report of
Dr. Vendryes and discuss his findings.
In an addendum report dated July 22, 2019, Dr. Crystal explained that he had reviewed the
medical evidence and opined that appellant was “not suffering from the accepted conditions of
degeneration of lumbar or lumbosacral disc.” He explained that the MRI scan performed nine
days after the March 17, 2005 employment injury did not show any lumbar degeneration.
Dr. Crystal noted that the MRI from October 2, 2006 showed lumbar degeneration; however, this
was not due to injury, but rather, was secondary to progressive disc degeneration. He further noted
that for almost four months after the date of the injury there were no objective findings. Dr. Crystal
advised that a discogram could have been performed to prove that the disc degeneration was the
source of appellant’s back pain, however, it was not performed and the etiology of her back pain
was only surmised and not conclusive. He opined that it was improbable that radiculopathy could
occur with a clean MRI.
5

By de novo decision dated October 21, 2019, OWCP found that appellant had not
established continuing disability or residuals on or after August 20, 2017, based on Dr. Crystal’s
opinion.
On October 31, 2019, appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings & Review, which was held on February 28, 2020.
By decision dated May 7, 2020, the hearing representative affirmed the October 21, 2019
decision, finding that Dr. Crystal resolved the conflict between the opinions of Dr. Bush, the
second opinion physician, and Dr. Vendryes, appellant’s treating physician and, therefore,
constituted the special weight of the medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.5 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background. 7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. 8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment. 9
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective August 20, 2017.
OWCP accepted appellant’s claim for lumbar strain, displaced lumbar disc at L1-L2, L5S1, degeneration of lumbosacral disc L2-L2 and L5-S1, and lumbosacral radiculitis. It referred
appellant to Dr. Bush for a second opinion evaluation to determine whether appellant’s accepted

5

D.G., Docket No. 20-1037 (issued December 15, 2020); R.H., Docket No. 19-1604 (issued October 9, 2020); S.F.,
59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
6

C.R., Docket No. 19-1132 (issued October 1, 2020); I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
7

E.K., Docket No. 18-0835 (issued September 23, 2020); G.H., Docket No. 18-0414 (issued November 14, 2018);
Del K. Rykert, 40 ECAB 294-96 (1988).
8

M.P., Docket No. 20-0024 (issued September 1, 2020); L.W., Docket No. 18-1372 (issued February 27, 2019);
Furman G. Peake, 41 ECAB 361, 364 (1990).
9

D.B., Docket No. 19-0663 (issued August 27, 2020); R.P., Docket No. 18-0900 (issued February 5, 2019);
Calvin S. Mays, 39 ECAB 993 (1988).

6

conditions had resolved. OWCP provided Dr. Bush a SOAF which accurately reflected the
accepted conditions in this case. 10
OWCP’s procedures dictate that when an OWCP medical adviser, second opinion
specialist, or referee physician renders a medical opinion based on a SOAF which is incomplete
or inaccurate, or does not use the SOAF as the framework in forming his or her opinion, the
probative value of the opinion is seriously diminished or negated altogether. 11
In his December 30, 2016 report, Dr. Bush explained that disc bulging and disc desiccation
were signs of degenerative disease which would be expected in a 45-year-old and were most
certainly not a sign of trauma but is instead a pathognomonic sign of disc degeneration. He also
opined that appellant’s initial diagnosis of lumbar strain was correct, and had resolved. Dr. Bush
further opined that the accepted diagnosis of degenerative disc disease of the lumbosacral spine
was correct. However, he concluded that there was no credible evidence of a disc injury at either
L1-L2 or at L5-S1. In so far as Dr. Bush concluded that appellant had no credible evidence of a
disc injury at L1-L2 and L5-S1 caused by the accepted traumatic injury, his opinion was not based
upon the SOAF and is therefore of no probative value.12
As the report from Dr. Bush is of no probative value, OWCP did not meet its burden of
proof to terminate appellant’s wage-loss compensation and medical benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective August 20, 2017.13

10

J.N., Docket No. 19-0215 (issued July 15, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990); G.B., Docket No. 16-0996 (issued September 14, 2016).
12

Id.

13

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: September 28, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

